Citation Nr: 9902820	
Decision Date: 01/29/99    Archive Date: 02/04/99

DOCKET NO.  94-22 367	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUE

Entitlement to service connection for psychiatric disability.  


ATTORNEY FOR THE BOARD

Nancy S. Kettelle, Counsel


REMAND

The veteran had active service from October 1966 to June 
1969.  

This matter came to the Board of Veterans Appeals (Board) on 
appeal from a February 1993 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Cleveland, 
Ohio.  In a decision dated in February 1997, the Board denied 
the veterans appeal on the basis that the veteran had not 
submitted a well-grounded claim for service connection for 
psychiatric disability.  The veteran appealed to the United 
States Court of Veterans Appeals (Court).  In an order dated 
in September 1998, the Court found the claim was well 
grounded, reversed the Boards decision and remanded the 
matter to the Board for further proceedings.  

The veteran contends that his current psychiatric disability 
began in 1968 or 1969 while he was is service, and he asserts 
that he has reported this to the health care providers from 
whom he has sought treatment since service.  In view of the 
Courts holding that an October 1994 statement from a 
psychologist relating the onset of veterans psychiatric 
disability to about the time of his release from service 
serves to make the veterans claim well grounded, the Board 
will remand the case to the RO for additional development.  
In this regard, the Board will again attempt to obtain 
complete treatment records for the veteran and, in addition, 
will request a VA psychiatric examination along with a 
medical opinion based on a review of the complete record.  In 
addition, the Board notes that VA treatment records dated in 
February 1996 show that the veteran stated that he was 
considering applying for Social Security Administration 
disability benefits.  The RO should request that the veteran 
clarify whether he has applied for SSA disability benefits, 
and, if so, the RO should attempt to obtain any pertinent SSA 
decision and the medical record upon which the decision was 
based.  

Accordingly, the case is REMANDED to the RO for the following 
actions:  

1. The RO should obtain and associate 
with the claims file VA treatment 
records for the veteran from the VA 
outpatient clinic in Canton, Ohio, 
dated from February 1996 to the 
present.  
2. The RO should contact the veteran and 
request that he identify the names, 
addresses and approximate dates of 
treatment for all health care 
providers, including any other VA 
facilities, who may possess additional 
records pertinent to his claim.  In 
this regard, the RO should request 
that the veteran provide a current 
address for William Moore, M.D., from 
whom he reported receiving treatment 
at two visits, with the first visit in 
December 1974.  (The Board notes that 
in a statement received at the RO in 
May 1992 the veteran reported that Dr. 
Moore had moved to Woodland Hills, 
California, and he had corresponded 
with him there.)  With any necessary 
authorization from the veteran, the RO 
should attempt to obtain and associate 
with the claims file any treatment 
records identified by the veteran 
which have not been secured 
previously.  
3. The RO should provide the veteran the 
opportunity to present any additional 
evidence he may have in support of his 
claim, including any evidence that 
corroborates his account of events in 
service that he maintains are causally 
related to his claimed disability.  
4. The RO should also request that the 
veteran clarify whether he has applied 
for SSA disability benefits.  If the 
veteran responds affirmatively, the RO 
should obtain a copy of the SSA 
decision along with a copy of the 
record upon which the decision was 
based.  
5. The RO should arrange for a VA 
psychiatric examination of the veteran 
by a board certified psychiatrist, if 
available, to determine the nature and 
extent of any current psychiatric 
disability.  All necessary tests and 
studies should be performed.  The 
claims file must be made available to 
and reviewed by the physician.  The 
examiner should be requested to state, 
in writing, whether he or she has 
reviewed the veterans claims file.  
After examination of the veteran and 
review of the entire file, including 
the excerpt from American Health dated 
in April 1988 submitted by the 
veteran, the physician should be 
requested to provide an opinion as to 
the etiology of any current 
psychiatric disability, to include a 
statement as to whether it is at least 
as likely as not that any current Axis 
I psychiatric disability had its onset 
in service or is causally related to 
any incident of service.  The 
rationale for each opinion expressed 
should also be provided.
6. Thereafter, the RO must review the 
claims file and ensure that all 
development actions, including the 
psychiatric examination and opinions, 
have been conducted and completed in 
full.  If any development is 
incomplete, the RO should take 
appropriate corrective action.  
7. Then, the RO should undertake any 
other indicated development and 
thereafter readjudicate the issue of 
entitlement to service connection for 
psychiatric disability.  

If the benefit sought on appeal is not granted to the 
veterans satisfaction, the RO should issue a supplemental 
statement of the case, and the veteran should be provided an 
opportunity to respond.  Thereafter, the case should be 
returned to the Board for further appellate consideration, if 
otherwise in order.  By this REMAND, the Board intimates no 
opinion as to any final outcome warranted.  No action is 
required of the veteran until he is otherwise notified by the 
RO.  

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans Appeals or by the United States Court of 
Veterans Appeals for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 1998) (Historical and Statutory Notes).  
In addition, VBAs ADJUDICATION PROCEDURE MANUAL, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.


		
	SHANE A. DURKIN
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Veterans Appeals.  This remand is in the nature of a 
preliminary order and does not constitute a decision of the 
Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) 
(1998).  
- 2 -
